United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PATROL,
McAllen, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1465
Issued: November 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 16, 2014 appellant filed a timely appeal from a May 22, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) denying his request for an oral hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over this decision. Because more than 180 days elapsed from
July 2, 2010, the date of the most recent OWCP merit decision, to the filing of this appeal, the
Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for oral hearing as
untimely.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 13, 2010 appellant, then a 41-year-old senior patrol agent, filed a traumatic
injury claim alleging that on May 2, 2010 he injured his right shoulder, left wrist and both hands
when he struggled and was assaulted as he attempted to apprehend an undocumented suspect.
He did not stop work.
A May 2, 2010 incident report noted that appellant attempted to apprehend an
undocumented suspect at night by the Rio Grande River. The report further noted that he
sustained injuries to his right shoulder, both wrists and both hands. A separate May 2, 2010
incident report noted that appellant was involved in a struggle as he attempted to apprehend a
suspect. It further advised that he deployed his oleoresin capsicum spray (OC) to restrain the
suspect.
In a May 2, 2010 report, Dr. Edurado Borjon, a family medicine practitioner, diagnosed
wrist and shoulder pain. He advised that appellant was able to return to work on May 7, 2010.
By letter dated June 2, 2010, OWCP notified appellant that the present evidence of record
was insufficient to establish his claim. Appellant was advised to submit medical evidence from
his attending physician with a firm diagnosis and an opinion on causal relationship supported by
medical rationale. He did not respond.
By decision dated July 2, 2010, OWCP denied appellant’s claim for failure to establish
the medical component of fact of injury.
On May 7, 2014 appellant requested an oral hearing. He submitted June 17 and
October 20, 2011 right shoulder operative reports from Dr. Bill Snyder, an orthopedic surgeon.
By decision dated May 22, 2014, OWCP denied appellant’s request for an oral hearing as
untimely. It exercised its discretion and further denied the request because the relevant issue of
the case could be addressed by requesting reconsideration and submitting evidence not
previously considered by OWCP.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides: “Before review under section 8128(a) of this title
[relating to reconsideration], a claimant for compensation not satisfied with a decision of the
Secretary under subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his or her claim before a representative of the
Secretary.”2
Section 10.615 of Title 20 of the Code of Federal Regulations provide that a hearing is a
review of an adverse decision by a hearing representative. Initially, the claimant can choose
between two formats: An oral hearing or a review of the written record.3 The hearing request
2

Id. at § 8124(b)(1).

3

20 C.F.R. § 10.615.

2

must be sent within 30 days (as determined by postmark or other carrier’s date marking) of the
date of the decision for which a hearing is sought.4 OWCP has discretion, however, to grant or
deny a request that is made after this 30-day period.5 In such a case, it will determine whether to
grant a discretionary hearing and, if not, will so advise the claimant with reasons.6
ANALYSIS
The Board finds that OWCP properly determined that appellant’s May 7, 2014 request
for a hearing was not timely filed. Appellant’s request was made more than 30 days after the
issuance of the July 2, 2010 decision. Section 8124(b)(1) is unequivocal on the time limitation
for requesting a hearing.7 For this reason, OWCP properly denied his hearing as a matter of
right.
OWCP proceeded to exercise its discretion in accordance with Board precedent to
determine whether to grant a hearing in this case. It denied appellant’s request on the grounds
that he could equally well address any issues in his case by submitting evidence not previously
considered by OWCP and requesting reconsideration. Because reconsideration exists as an
alternative appeal right to address the issues raised by OWCP’s July 2, 2010 decision, the Board
finds that OWCP did not abuse its discretion in denying appellant’s untimely request for an oral
hearing.8
On appeal, appellant argued the merits of his case. The Board only has jurisdiction over
the May 22, 2014 nonmerit decision which denied his request for an oral hearing. As noted, the
Board does not have jurisdiction over the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

4

Id. at § 10.616.

5

See G.W., Docket No. 10-782 (issued April 23, 2010). See also Herbert C. Holley, 33 ECAB 140 (1981).

6

Id. See also Rudolph Bermann, 26 ECAB 354 (1975).

7

See William F. Osborne, 46 ECAB 198 (1994).

8

See Gerard F. Workinger, 56 ECAB 259 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 21, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

